Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

1.	Claims 1, 12 & 13 are objected to because of the following informalities:  
a.	Claim 1, line 8, change “flow channel communicates the at least one” to –flow channel communicates with the at least one--.
b.	Claim 12, line 3-4, change “the buckle members” to –the plurality of buckle members--.
c.	 Claim 13, line 1-2, change “wherein each of the buckle members comprises” to –wherein each buckle member of the plurality of buckle members comprises--.
Appropriate correction is required.

Allowable Subject Matter

2.	Claims 1-13 will be allowed upon the obviation of the objections as explained above
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, and at least in part, because independent claim 1, recites the limitations: “… a hinge cover, connected between the two bodies and covering the at least one hinge assembly, the hinge cover comprising a plurality of at least one first heat dissipation opening, and at least one heat dissipation flow channel, wherein the at least one heat dissipation flow channel communicates the at least one 10first heat dissipation opening and an inner space of at least one of the bodies.”.
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, is believed to render said claim(s) and all claims depending therefrom (claims 2-13) allowable over the prior art references of record, taken alone or in combination. 
3.	The closest references to the present invention are believed to be as follows:
	Tazbaz US2016/0132075 discloses computing devices employing multi-axis or multi-pivot hinges to rotatably secure portions of the computing device. The present concepts can provide articulating hinge cover portions over the multi-pivot hinges to protect the hinges from foreign objects and/or protect a user of the computing device from being pinched by the multi-pivot hinges during rotation.
	Hale et al. US2020/0383219 discloses hinge structures including members that are configured to move relative to each other as the hinge structures are bent. In some configurations, hinge structures for the device include gear teeth, belts, and/or other movement synchronization structures. The moving members in the hinge structures may include bars and links with opposing curved bearing surfaces. Stop surfaces may prevent excessive rotation of the bars and links with respect to each other. The bars and links or other moving members in the hinge structures may rotate relative to each other about virtual pivot points that lie outside of the hinge structures. The pivot points may establish a reduced stress plane (e.g., a neutral stress plane or approximation of a 
	Zhang US2019/0098783 discloses a connecting assembly includes a plurality of link members, a hanging-hole-shaped fixing structure having openings configured to hole the plurality of link members, a first shaft and a second shaft coupled to the plurality of link members, and a first fixing member and a second fixing member for coupling to a first display region and a second display region of the flexible display screen respectively. The first and the second fixing members are further coupled to the first shaft and the second shaft respectively. The openings of the hanging-hole-shaped fixing structure are movable to arrange the plurality of link members at different distances from each other, in order to bend the flexible display screen upon a force being exerted on the flexible display screen to cause a relative motion between the first and second display regions of the flexible display screen.
4.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed, subject to the obviation of the objections as explained above.
5.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

6.	This application is in condition for allowance except for the following formal matters as explained above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL A MATEY/Examiner, Art Unit 2835